NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5659-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MIKE NEWMAN, a/k/a
MICHAEL NEWMAN,

     Defendant-Appellant.
________________________

                   Submitted September 13, 2021 – Decided September 21, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 09-02-
                   0140.

                   Mike Newman, appellant pro se.

                   Jennifer    Webb-McRae,       Cumberland     County
                   Prosecutor, attorney for respondent (Danielle R.
                   Pennino, Assistant Prosecutor, of counsel and on the
                   brief).

PER CURIAM
      Defendant appeals from an order denying his second petition for post-

conviction relief (PCR). We affirm.

                                        I.

      In 2010, defendant was convicted of first-degree attempted murder, first

degree-robbery, second-degree aggravated assault, and various weapons-related

offenses. After merger, the court sentenced defendant to an aggregate forty-year

mandatory term as a persistent offender.

      The heavy sentence was the consequence of defendant's extensive

criminal record and the violent nature of the crimes he committed when he

assaulted and shot the victim in the leg. Defendant was implicated in the

shooting by his father, cousin, and the victim's former girlfriend, who told police

that weeks before the shooting, she observed defendant on his bicycle with

bullets attached to his vest and in possession of what she believed to be a

shotgun. When she confronted defendant, he told her "[n]obody's going to hurt

me again." The victim also identified defendant by name, and later affirmed his

identification after an investigating officer showed him defendant's photograph.

      We affirmed defendant's convictions and sentence on direct appeal, see

State v. Newman, No. A-2947-10 (App. Div. Oct. 10, 2012), and the Supreme

Court denied defendant's petition for certification. State v. Newman, 213 N.J.


                                        2                                    A-5659-18
535 (2013). Defendant filed a timely pro se petition for PCR in which his court-

appointed counsel alleged that defendant's trial counsel was constitutionally

ineffective under Strickland v. Washington 1 because his attorney failed to confer

with him adequately prior to trial and ignored his advice to challenge a juror

during jury selection.

      In a supplemental pro se submission, defendant additionally claimed his

counsel erred in failing to: hire an expert witness to investigate the crime scene

and evaluate the victim's injuries; elicit testimony from the victim about his

"inconsistent" descriptions; argue that he could not be convicted of robbery

because the victim said he did not take anything from him; request a cross-racial

identification; and move to suppress all of the victim's statements because the

detective who questioned him did not retain his handwritten notes.

      On May 20, 2014, the first PCR court heard oral argument and later issued

an order and comprehensive written opinion in which it concluded that the

majority of defendant's claims were barred by Rule 3:22-4(a) as they could have


1
   To establish ineffective assistance of counsel, a convicted defendant must
satisfy the two-part test enunciated in Strickland v. Washington, 466 U.S. 668,
687 (1984), by demonstrating that: 1) counsel's performance was deficient, and
2) the deficient performance actually prejudiced the accused's defense. The
Strickland test has been adopted in New Jersey. See State v. Fritz, 105 N.J. 42,
58 (1987) (Strickland/Fritz).


                                        3                                   A-5659-18
been presented on direct appeal. The court also determined that an evidentiary

hearing was not required because defendant failed to establish a prima facie case

of ineffective assistance of counsel. We affirmed the denial of defendant's PCR

petition in an unpublished opinion, see State v. Newman, No. A-5222-13 (App.

Div. Nov. 4, 2015), and on February 5, 2016, the Supreme Court denied

defendant's petition for certification. State v. Newman, 224 N.J. 125 (2016).

          Nearly two and a half years later, on July 24, 2018, defendant filed a

second PCR petition in which he alleged his trial counsel was ineffective for

failing to:     challenge a juror who knew the victim, voir dire the jury and

investigate their backgrounds, and request a competency hearing. Defendant

also sought the appointment of counsel to assist in the prosecution of his second

petition, a request that the public defender's office denied in a February 5, 2019

letter.

          In a form June 12, 2019 order, the PCR court denied defendant's petition

on the papers and without further proceedings. It also concluded good cause did

not exist entitling defendant to assignment of counsel.

          On appeal, defendant raises two arguments for our consideration. First,

he contends the PCR court erred in denying his petition without an evidentiary

hearing because his counsel's failure to request a competency hearing satisfied


                                          4                                 A-5659-18
both the performance and prejudice prongs of the Strickland/Fritz test as there

was a "reasonable probability that [he] would not have been found guilty of

attempted murder, where the intent to kill would have been mitigated by the

testimony of a medical professional discussing his state of mind . . . ." He also

contends his counsel's failure to remove a juror at his instruction, adequately

voir dire the jury, and conduct any investigation into the jurors' backgrounds

established a prime facie case of ineffective assistance warranting an evidentiary

hearing.

      Second, he argues the court incorrectly failed to find good cause under

Rule 3:22-6(b) warranting the appointment of counsel to assist in the

prosecution of his second PCR petition. Although it would have been preferable

to have a more complete record of the PCR court's reasons for denial of this

subsequent PCR petition, we have found nothing in defendant's brief on appeal,

or in the PCR petition itself, that requires further review.

      The form order used by the PCR court was in accordance with Directive

#7-07.     Administrative Directive #7-07, "Post-Conviction Applications on

Indictable Offenses New Form Order" (Sept. 20, 2007). The form contains

preprinted sections permitting PCR judges to address by means of checkoffs and




                                         5                                  A-5659-18
brief additional text the various issues pertinent to a second or subsequent PCR

petition, including the court's ultimate decision.

      In addition to completing the order, courts are asked to provide written

reasons when a pro se litigant files a second or subsequent petition for post-

conviction relief and the relief sought is denied. Here, the PCR judge did not

complete the supplemental section or otherwise explain the bases for his

reasoning to deny the petition and the appointment of counsel. It is clear on the

face of the petition, however, that defendant's petition was time-barred and

substantively without merit. Defendant further failed to establish good cause

warranting the appointment of counsel.

      In this regard, defendant's petition was clearly untimely, having been filed

far beyond the ordinary five-year time limitation for a PCR petition stated in

Rule 3:22-12(a)(1). Subsection (a)(2) of the same rule provides alternative and

potentially additional time periods for the filing of a second or subsequent

petition. Because that part of the rule contains specificities that should be

addressed in more detail, the PCR court would have been better advised to attach

a statement of its findings and reasoning in denying defendant's petition.

      Nevertheless, our independent review of the petition discloses no basis

covered by subsection (a)(2) to relax the time limitations of the Rule and to



                                        6                                    A-5659-18
permit the filing of this petition almost eight years after defendant's conviction,

and over two years after his first petition was denied by the Supreme Court.

Defendant's contentions are stated almost entirely through general statements of

law, without specific application to the circumstances of his case. In addition,

defendant's    arguments    are   either       substantively   without   merit   under

Strickland/Fritz, were, or could have been, addressed in his first PCR petition,

or on direct appeal.

                                           II.

      Rule 3:22-4 sets forth specific requirements for second or subsequent PCR

petitions. Rule 3:22-4(b) states that "[a] second or subsequent petition for post-

conviction relief shall be dismissed unless: (1) it is timely under Rule 3:22-

12(a)(2)" and alleges on its face either "a new rule of constitutional law," an

undiscovered factual predicate, or ineffective assistance of counsel.

      Further, the time limits for a second or subsequent PCR petition under

Rule 3:22-12(a)-(b) provide:

              (a)(2) Notwithstanding any other provision in this rule,
              no second or subsequent petition shall be filed more
              than one year after the latest of:

                    (A) the date on which the constitutional
                    right asserted was initially recognized by
                    the United States Supreme Court or the
                    Supreme Court of New Jersey, if that right

                                           7                                     A-5659-18
                   has been newly recognized by either of
                   those Courts and made retroactive by either
                   of those Courts to cases on collateral
                   review; or

                   (B) the date on which the factual predicate
                   for the relief sought was discovered, if that
                   factual predicate could not have been
                   discovered earlier through the exercise of
                   reasonable diligence; or

                   (C) the date of the denial of the first or
                   subsequent application for post-conviction
                   relief where ineffective assistance of
                   counsel that represented the defendant on
                   the first or subsequent application for post-
                   conviction relief is being alleged . . . .

             (b) These time limitations shall not be relaxed, except
             as provided herein.

      Subparagraph (b) was added to Rule 3:22-12 in 2009 "to make clear that

the general time limits to file a petition for post-conviction relief as set forth in

[Rule] 3:22-12 cannot be enlarged or relaxed except as specifically set forth in

[Rule] 3:22-12(a)." State v. Jackson, 454 N.J. Super. 284, 293 (App. Div. 2018)

(citing Report of the Supreme Court Criminal Practice Committee 2007–2009

Term at 4–5 (Feb. 17, 2009)). Under amended Rule 3:22-12(a)(1)(A), the filing

of a "First Petition For Post–Conviction Relief" more than five years after the

date of the judgment of conviction can be excused only if the defendant shows

both "that the delay beyond said time was due to defendant's excusable neglect

                                         8                                    A-5659-18
and that there is a reasonable probability that if the defendant's factual assertions

were found to be true enforcement of the time bar would result in a fundamental

injustice." That exception to the five-year time limit, however, does not apply

to second or subsequent petitions under Rule 3:22-12(a)(2). Jackson, 454 N.J.

Super. at 293–94.

      Here, defendant's second PCR petition was clearly untimely. Indeed, he

does not assert a newly recognized constitutional right, Rule 3:22-12(a)(2)(A),

or that his ineffectiveness claim is based on information or evidence that could

not have been discovered earlier through the exercise of reasonable diligence.

R. 3:22-12(a)(2)(B). Further, defendant's second PCR petition was not timely

under Rule 3:22-12(a)(2)(C) because it was not filed within one year of February

5, 2016, the date the Supreme Court denied his first PCR petition. As noted,

defendant did not file his second petition until July 24, 2018, well beyond the

time period required by the Rule.

      In addition, we are satisfied from our review of the record that defendant's

ineffective assistance of counsel claims are substantively without merit. We

previously rejected defendant's Strickland/Fritz claims related to his trial

counsel's decision with respect to the selection of the jury. In affirming the

court's denial of defendant's first PCR petition, we stated:



                                         9                                    A-5659-18
            Defendant has not shown that his counsel's decision not
            to excuse the juror was a strategic miscalculation or
            mistake, particularly in view of the juror's statements
            that he could be fair and impartial. Moreover, even if
            counsel's strategic decision was erroneous, defendant
            has not established that he was prejudiced by the
            decision. Defendant has not shown a reasonable
            probability that the result here would have been
            different if the juror had been excused and another juror
            selected.

            [State v. Newman, No A-5222-13T2 (App. Div. Nov.
            4, 2015) (slip op. at 9).]

      We also find no support in the record for defendant's remaining claims,

including his allegation that counsel's failure to request a competency hearing

satisfies both prongs of the Strickland/Fritz test. Where evidence "raises a bona

fide doubt" as to a defendant's competence, a defendant is entitled to such a

hearing. State v. Purnell, 394 N.J. Super. 28, 47 (App. Div. 2007) (quoting Pate

v. Robinson, 383 U.S. 375, 378 (1966)). Once the issue of competence is raised,

the State then bears the burden of establishing competence by a preponderance

of the evidence. State v. Lambert, 275 N.J. Super. 125, 129 (App. Div. 1994).

      In Dusky v. United States, the United States Supreme Court defined the

minimum requirements to determine a defendant's competence to stand trial.

362 U.S. 402, 402 (1960). The test is "whether [the defendant] has sufficient

present ability to consult with his lawyer with a reasonable degree of rational


                                      10                                   A-5659-18
understanding and whether he has a rational as well as a factual understanding

of the proceedings against him." Purnell, 394 N.J. Super. at 47 (quoting Dusky,

362 U.S. at 402); see also State v. Auld, 2 N.J. 426, 435, (1949) ("One unable

to comprehend his position, to consult intelligently with counsel and plan his

defense cannot be put to trial."). New Jersey has codified this standard at

N.J.S.A. 2C:4-4, which provides that "[n]o person who lacks capacity to

understand the proceedings against him or to assist in his own defense shall be

tried, convicted or sentenced for the commission of an offense so long as such

incapacity endures."

      Defendant argues that his actions prior to the shooting, and particularly

his interaction with the victim's former girlfriend, suggest he was in a

"potentially delusional state" during the commission of the crime and that such

evidence required a competency exam prior to trial and assignment of counsel

on his second PCR petition. The record, however, is devoid of affidavits,

certifications, or other competent proofs necessary to support his claim that he

was incompetent to stand trial. See State v. Porter, 216 N.J. 343, 355 (2013)

(Court Rules require "[a]ny factual assertion that provides the predicate for a

claim of relief" to be supported an "affidavit or certification pursuant to Rule

1:4-4.").


                                      11                                  A-5659-18
      Absent such evidence, we are satisfied that defendant's trial counsel's

decision to forego a competency hearing does not fall below an objective

standard of reasonableness, as an attorney's failure to raise a losing argument

does not amount to deficient performance. State v. Worlock, 117 N.J. 596, 625

(1990) ("The failure to raise unsuccessful legal arguments does not constitute

ineffective assistance of counsel."). Simply put, the record before us does not

raise a bona fide doubt as to defendant's competence, nor does it suggest he had

an impaired ability to understand the nature of the proceedings against him.

                                      III.

      For similar reasons, we are also satisfied from our review of the record

that defendant failed to establish "good cause" sufficient to require appointment

of counsel under Rule 3:22-6(b).      Indigent defendants who file second or

subsequent PCR petitions are not entitled to appointment of counsel unless a

judge determines that "good cause" exists. R. 3:22-6(b); State v. McIlhenny,

333 N.J. Super. 85, 90 (App. Div. 2000). Under Rule 3:22-6(b), "[g]ood cause

exists only when the court finds that a substantial issue of fact or law requires

assignment of counsel and when a second or subsequent petition alleges on its

face a basis to preclude dismissal under R. 3:22-4." This section of the Rule

limits "good cause" to circumstances where the court finds "a substantial issue


                                      12                                   A-5659-18
of fact or law" that signals some merit in the petition. See Pressler & Verniero,

Current N.J. Court Rules, cmt. on R. 3:22-6(b) (2020). Here, for the reasons we

previously detailed, defendant failed to establish the existence of a substantial

factual or legal question as to the merits of his petition.

      Affirmed.




                                        13                                 A-5659-18